DETAILED CORRESPONDENCE

Claims 1-28 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Interpretation
	It is noted that claim 22 requires that one embodiment be usable with each and all of the listed tubular structures.  If the applicant intends the claim list to be a list of alternatives a change to “or a coiled tubing string” from “and a coiled tubing string” should be made.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “Some embodiments of the disclosure relate to” and “is provided” are implied.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 9  The term "suitable" is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 14 There is insufficient antecedent basis in the claim for “the ridge”. This claim depends from claim 1 which recited a plurality of ridges and no single ridge has been recited from such plurality. Claim 15 depends from claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 9-11, 14, 16-22, 24, 25, 27, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirk et al. (US20070215388) [Kirk].
Claim 1  Kirk discloses an apparatus [Figs. 19-24,1-5] for mounting on a tubular structure T [casing or drill pipe; para. 0006,0009,0049] for traversing a hole [abstract], the tubular structure having a longitudinal axis, the apparatus comprising: 
a tubular segment 7’ comprising two or more portions [Figs. 19,4; para. 0076,0080] couplable to form the tubular segment [e.g., using pin 7p’; para. 0051,0052] for mounting over the tubular structure such that the tubular segment is freely rotatable about the longitudinal axis [the sleeve 5 is fixed to the tubular structure and tubular segment 7’ rotates relative to both; para. 0076,0054,0011], the tubular segment having an outer face that faces away from the tubular structure when mounted; 
a plurality of ridges 25 [i.e., “blades”] on the outer face of the tubular segment, the ridges being spaced apart and arranged around a circumference of the tubular segment and angled with respect to an axial direction of the tubular segment to induce rotation of the apparatus responsive to contact of the apparatus against a wall of a hole as the apparatus traverses the hole [Fig. 19; the helical arrangement of the blades induces rotation when in contact with the hole wall; para. 0013,0081,0083,0071; claim 8]; 
the ridges each having a non-uniform height from outer face of the tubular segment [Fig. 19].
Claim 2 Kirk, as discussed with respect to claim 1, discloses that the non-uniform height of the ridges provides a non-circular end-view profile [Fig. 19].
Claim 3 Kirk, as discussed with respect to claim 1, discloses that the plurality of ridges are angled a same direction from an axial direction to induce said rotation [Fig. 19].
Claim 4 Kirk, as discussed with respect to claim 1, discloses that the ridges comprise helical or spiral ridges [para. 0013,0081,0083,0071; claim 8].
Claim 6 Kirk, as discussed with respect to claim 1, discloses that the tubular segment 7’ has a first end and a second end opposite to the first end, and at least one of the ridges extend approximately from the first end to the second end [Fig. 19].
Claim 7 Kirk, as discussed with respect to claim 1, discloses that the ridges 25 comprise: two side walls extending outward from the outer face of the tubular segment; and an outward facing surface between the two sidewalls [Figs. 19,20; para. 0080,0081].
Claim 9 Kirk, as discussed with respect to claim 1, discloses that the apparatus is formed of one or more materials suitable for use in at least one of: an oil well; and a gas well [abstract; para. 0001,0024].
Claim 10 Kirk, as discussed with respect to claim 1, discloses that the rotation of the apparatus and the non-uniform height of the ridges cause intermitted raising and lowering of the apparatus relative to the hole [i.e., rising up on the lower chamfer and down on the upper chamfer].
Claim 11  Kirk, as discussed with respect to claim 1, discloses that the ridges each comprise a lower section [at least the upper chamfers/bevels/tapers] and a raised section [mid-section, “central plateau region”; para. 0081], the raised section having a greater height than the lower section [Fig. 19].
Claim 14  Kirk, as discussed with respect to claim 1, discloses that a width of the ridge increases in a radial direction extending away from the outer face of the tubular segment [Fig. 20; e.g., the upper portion of the “hourglass”; para. 0084].
Claim 16  Kirk, as discussed with respect to claim 1, discloses that the tubular segment defines an inner hole therethrough with an inner diameter that is larger than the outer diameter of the tubular structure [Figs. 19,20].
Claim 17  Kirk, as discussed with respect to claim 1, discloses that the plurality of ridges comprises between four and eight ridges [six; para. 0080].
Claim 18  Kirk, as discussed with respect to claim 1, discloses that each said ridge has respective first and second ends, the first and second ends of the ridges being beveled [Fig. 19].
Claim 19  Kirk, as discussed with respect to claim 1, discloses the two or more portions also being decouplable [e.g., until pinned using pins 7p; para. 0051].
Claim 20  Kirk, as discussed with respect to claim 19, discloses that the two or more portions comprise a first semi-tubular portion and a second semi-tubular portion [Fig. 19].
Claim 21  Kirk, as discussed with respect to claim 20, discloses one or more clamps 5,9 for coupling the first and second semi-tubular portions [clamps couple/secure the bushing proximate the underlying sleeve and tubular structure T and prevent longitudinal movement with respect thereto; para. 0076,0082]. 
Claim 22  Kirk, as discussed with respect to claim 1, discloses that the tubular structure is one of a casing string, a drill string, a well servicing string, a completions string, and a coiled tubing string [all; para. 0006,0009].
Claim 24  Kirk, as discussed with respect to claim 1, discloses that the hole is a wellbore [para. 0011,0012].
Claim 25  Kirk, as discussed with respect to claim 1, discloses a method comprising: 
mounting the apparatus of claim 1 on a tubular structure T [Fig. 19]; 
traversing the hole with the tubular structure having the apparatus mounted thereon [para. 0074].
Claim 27  Kirk, as discussed with respect to claim 25, discloses mounting the apparatus on the tubular structure comprises coupling the two or more portions about the tubular structure [para. 0052,0053,0076].
Claim 28  As discussed with respect to claim 1, Kirk discloses an apparatus [Figs. 19-24,1-5] for mounting on a tubular structure T [casing or drill pipe; para. 0006,0009,0049] for traversing a hole [abstract], the tubular structure having a longitudinal axis, the apparatus comprising: 
a tubular segment 7’ for mounting over the tubular structure such that the tubular segment is freely rotatable about the longitudinal axis [the sleeve 5 is fixed to the tubular structure and tubular segment 7’ rotates relative to both; para. 0076,0054,0011], the tubular segment having an outer face that faces away from the tubular structure when mounted [Fig. 19]; 
a plurality of ridges 25 [i.e., “blades”] on the outer face of the tubular segment, the ridges being spaced apart around a circumference of the tubular segment and angled a same direction with respect to an axial direction of the tubular segment [Fig. 19; the helical arrangement of the blades induces rotation when in contact with the hole wall; para. 0013,0081,0083,0071; claim 8]; 
the ridges each having a non-uniform height from the outer face of the tubular segment [Fig. 19]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kirk, in view of Eidem et al. (US20130292183) [Eidem].
Claim 5  Kirk, as discussed with respect to claim 4, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the ridges collectively extend around an entire circumference of the tubular segment.
Eidem discloses a two portion tubular segment [e.g., body 2 and tube 8; Figs. 1a-1d; para. 0052-0054] for positioning about a tubular 1 [Fig. 1a], the segment having helically positioned ridges 4 that collectively extend around an entire circumference of the tubular segment [Figs. 1a,1b]. 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Kirk such that its helically positioned ridges 25 collectively extend around an entire circumference of the tubular segment 7’, as disclosed by Eidem for analogous applications.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the advantages of the helical aspects of the ridges could be enhanced for a particular anticipated environment by the ridges’ positioning i.e., increasing the amount of ridge contact.
Claim 8  Kirk, as discussed with respect to claim 7, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the outward facing surface of the ridges includes a recess or groove along at least a portion of a length of the ridge.
Eidem discloses a two portion tubular segment [e.g., body 2 and tube 8; Figs. 1a-1d; para. 0052-0054] for positioning about a tubular 1 [Fig. 1a], the segment having helically positioned ridges 4 [Figs. 1a,1b], and further discloses that the outward facing surface of the ridges includes a recess or groove along at least a portion of a length of the ridge [i.e., in which the rollers 10 are placed; Figs. 1a,1f; para. 0057].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Kirk, to include a recess or groove along at least a portion of a length of the ridge, as disclosed by Eidem for positioning a roller.  One of ordinary skill in the art would reasonably have expected that this inclusion would have been within the skill of the art and would yield and achieve the predictable result that the rollers would minimize sliding resistance when moving the pipe string into or pulling it out of a borehole [Eidem para. 0030].

Claims 13, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kirk.
Claim 13  Kirk, as discussed with respect to claim 1, otherwise discloses all the limitations of this claim, but does not explicitly disclose that each said raised section extends along approximately one quarter to one half of the length of the tubular segment.  It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured each raised section to extend along approximately one quarter to one half of the length of the tubular segment, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05I.
Claim 23  Kirk, as discussed with respect to claim 22, discloses that the apparatus is used as a casing centralizer, such that the outer diameter of both casing section couplers and the apparatus must be less than the wellbore diameter, and further discloses that the inner diameter is larger than the outer diameter of a casing section of the casing string [necessary to act as a casing centralizer], and otherwise discloses all the limitations of this claim, but does not explicitly disclose that the apparatus outer diameter is smaller than the outer diameter of a casing section coupler.  It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have sized the apparatus such that its outer diameter is less than the outer diameter of a casing section coupler, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05I.  In this case, such a range would be desirable in that the apparatus would pass through any wellbore passage through which the casing section coupler passed and not create new issues by being larger than such a coupler and potentially being, or more likely being, unable to pass through such a passage.
Claim 26  Kirk, as discussed with respect to claim 25, discloses the tubular structure comprises a section having an end, e.g., a casing joint, and otherwise discloses all the limitations of this claim, but does not explicitly disclose mounting the apparatus on the tubular structure comprises placing the apparatus over the end of the section.  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Kirk to include mounting the apparatus on the tubular structure comprises placing the apparatus over the end of the section.  One of ordinary skill in the art would reasonably have expected that this inclusion would have been within the skill of the art and would yield and achieve the predictable result that choosing the latter option, between the finite choices of starting the clamping process from the side of a casing joint or placing a loosely clamped apparatus portions, e.g., the sleeve and clamp over the end of the casing joint, the loosely clamped status being unavoidable at some point with respect to both the sleeve and the clamp [para. 0052, 0053,0076], such latter option enhancing the ability avoid misplacing bolts by keeping the bolts in the appropriate location in the clamps and saving time by loosely joining the halves of the sleeve 5’ and the clamp 9’, earlier, thus, being ready to more quickly to slip the apparatus over the end of a joint of casing about to be lowered in the hole.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under 103” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. __, 82 USPQ2d 1385 (2007).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kirk, in view of Simpson (US20140158432).
Claim 15  Kirk, discloses inwardly directed flow paths when viewing the ridges from and end view, a portion of such ridge arguably presenting an isosceles-trapezoid cross-sectional profile [Fig. 20].  In the interest of compact prosecution, it is assumed that Kirk does not explicitly disclose that at least one ridge has an isosceles-trapezoid-shaped cross-sectional profile.
Simpson discloses a multiple portion tubular segment [Fig. 2; the 24s assembled] for positioning about a tubular 12 [Fig. 1; para. 0132], the segment having helically positioned ridges 28 having an isosceles-trapezoid-shaped cross-sectional profile [Figs. 2,6; para. 0137].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Kirk to include ridges having an isosceles-trapezoid-shaped cross-sectional profile, as disclosed by Simpson for analogous applications.  One of ordinary skill in the art would reasonably have expected that this inclusion would have been within the skill of the art and would yield and achieve the predictable result that a known profile for routing fluids would be in place as desired and determined with respect to the anticipated environment.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The limitations of claims 12 were not located in one reference, or a reasonable combination of references, particularly with regard to the “alternate” requirement.  Although the upper portion of the raised section on a first blade is at or near the first, upper end, and the lower portion of the raised section on an adjacent second blade is at or near the second, lower end, there is no alternating since the blades are identical. In other words, all blades present the raised section at the first, upper end during rotation, and all blades present the raised section at the second, lower end during rotation, which is not reasonably considered as alternating.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676